DETAILED ACTION
This is an allowance of all claims filed on 06/14/2022. Claims 1, 9 and 18-20 have been amended. After review, claims 1-20 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites: “receive returned data associated with the aligned request from the host device, wherein the returned data exceeds the MPS and wherein the returned data is contiguous;”
Closest prior art Mallick et al. [US 2020/0204495] appears to teach a data storage device with multiple memory devices, which receives read request from host.
Simpson [US 6,542,941] appears to teach determination of read data exceeds a certain size and if the data is bigger than the certain amount, the target can issue subsequent requests to transfer data into multiple pieces. 
Sen et al. [US 2019/0235759] appears to teach unaligned I/O cache to handle unaligned I/O requests.
However, the prior arts on record do not appear to teach or fairly suggest when the returned data exceeds the maximum payload size, the returned data is still contiguous. 
Based on this rationale, claim 1 and its dependent claims 2-8 are allowed.
Independent claim 9 recites: “retrieve data from cache, wherein the data stored in the cache is associated with a previous unaligned host request that is greater than the MPS, and wherein the data associated with the previous unaligned host request is contiguous.”
Closest prior art Mallick et al. [US 2020/0204495] appears to teach a data storage device with multiple memory devices, which receives read request from host.
Simpson [US 6,542,941] appears to teach determination of read data exceeds a certain size and if the data is bigger than the certain amount, the target can issue subsequent requests to transfer data into multiple pieces. 
Sen et al. [US 2019/0235759] appears to teach unaligned I/O cache to handle unaligned I/O requests.
However, the prior arts on record do not appear to teach or fairly suggest when the returned data exceeds the maximum payload size, the returned data is still contiguous. 
Based on this rationale, claim 9 and its dependent claims 10-17 are allowed.
Independent claim 18 recites: “receive the requested data from either the host device or the one or more memory means, wherein the received requested data is greater than the MPS, and wherein the received requested data is contiguous; and store the received requested data in an allocated cache buffer for data greater than the MPS.”
Closest prior art Mallick et al. [US 2020/0204495] appears to teach a data storage device with multiple memory devices, which receives read request from host.
Simpson [US 6,542,941] appears to teach determination of read data exceeds a certain size and if the data is bigger than the certain amount, the target can issue subsequent requests to transfer data into multiple pieces. 
Sen et al. [US 2019/0235759] appears to teach unaligned I/O cache to handle unaligned I/O requests.
However, the prior arts on record do not appear to teach or fairly suggest when the returned data exceeds the maximum payload size, the returned data is still contiguous. 
Based on this rationale, claim 18 and its dependent claims 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132